Case: 3:17-cv-00006-TMR-SLO Doc #: 170 Filed: 05/06/19 Page: 1 of 4 PAGEID #: 5241




                            IN THE UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION AT DAYTON

JOSEPH GUGLIELMO,                                   )   CASE NO. 3:17-cv-00006-TMR-SLO
                                                    )
                        Plaintiff,                  )   JUDGE THOMAS M. ROSE
                                                    )   Magistrate Judge Sharon L. Ovington
        v.                                          )
                                                    )
MONTGOMERY COUNTY, OHIO and the                     )
MONTGOMERY COUNTY BOARD OF                          )   DEFENDANTS' MOTION IN LIMINE TO
COMMISSIONERS, et al.,                              )   EXCLUDE PLAINTIFF’S EXHIBITS PX66
                                                    )   AND PX67
                        Defendants.                 )
                                                    )




        Defendants, Montgomery County, Ohio and the Montgomery County Board of

Commissioners, Sherriff Phil Plummer, Matthew Snyder, Zachary Zink, Matthew Sears, David

Cohn, Brandon Ort, and Benjamin Cooper, by and through counsel, hereby move this honorable

Court for an order in limine excluding Plaintiff’s exhibits PX66 and PX67 as these are videos

that Plaintiff’s counsel took while on a tour of the jail facility.

        These videos should be excluded as irrelevant, and as evidence not subject to cross-

examination and impossible to authenticate since the video was created by Plaintiff’s counsel.

There will be no one to testify, besides counsel, to support when the video was made or how it

was edited. Plaintiff presumably purports to show the interior of the jail and perhaps what it was

that Sgt. Snyder and the other Defendants could see or hear while Mr. Guglielmo was banging on

the cell door.

        In Bolstridge v. Central Main Power Co., 621 F. Supp. 1202, 1203 (U.S. ME 1985) citing

Szeliga v. General Motors Corp., 728 F.2d 566, 567 (1st Cir. 1984) the court found that the
Case: 3:17-cv-00006-TMR-SLO Doc #: 170 Filed: 05/06/19 Page: 2 of 4 PAGEID #: 5242



admission of video evidence is left to the sounds discretion of the Court. The Court further noted

that allowing videos edited by counsel is questionable because “always an edited tape necessarily

raises issues as to every sequence portrayed and whether the event shown is fairly

representational of fact, after the editing process, and whether it is unduly prejudicial because of

the manner of presentation.” Id.

       An additional concern, as raised above, is losing the benefit of cross-examination.

Bannister v. Town of Noble, 812 F.2d 1265, 1269 (10th Cir. 1987). Although the concerns of

producing video evidence can be lessened when a witness can narrate the video and then that

witness can be cross-examined, such testimony will not be available here. Defendants have not

yet seen the portion of the videos to be submitted as exhibits, but it can be presumed that one

aspect of the video will be a simulated “banging” as Defendants have alleged Mr. Guglielmo was

doing before and after the use of force. Since counsel has made this video, they would need to

be disqualified in order to properly authenticate the actions taken in this video.          Without

testimony by counsel to authenticate how the video was made and edited, the videos should not

be admitted.

       These exhibits, as well as any photographs of the jail included on Plaintiff’s exhibit list

are confidential pursuant to the stipulated protective order signed by Magistrate Ovington. ECF

43. If these exhibits are allowed to be used, it must be in accordance with the confidentiality

requirements of that protective order. Finally, Defense counsel has scoured its records and does

not see evidence that it ever received the videos that the Plaintiff’s counsel took during their jail

tour. As this evidence was not provided to counsel prior to the discovery cut-off it should be

precluded from use at trial.

                                              Respectfully submitted,




                                                 2
Case: 3:17-cv-00006-TMR-SLO Doc #: 170 Filed: 05/06/19 Page: 3 of 4 PAGEID #: 5243



                                     MARSHALL DENNEHEY WARNER
                                     COLEMAN & GOGGIN

                                     By:    /s/ Jillian L. Dinehart
                                     KEITH HANSBROUGH (0072671)
                                     JILLIAN L. DINEHART (0086993)
                                     127 Public Square, Suite 3510
                                     Cleveland, Ohio 44114
                                     Phone: (216) 912-3809
                                     Fax: (216) 344-9006
                                     Email: kkhansbrough@mdwcg.com
                                            jldinehart@mdwcg.com
                                     Counsel for Defendants, Montgomery County, Ohio
                                     and the Montgomery County Board of
                                     Commissioners, Phil Plummer, Matthew Snyder,
                                     Zachary Zink, Matthew Sears, David Cohn,
                                     Brandon Ort, and Benjamin Cooper




                                        3
Case: 3:17-cv-00006-TMR-SLO Doc #: 170 Filed: 05/06/19 Page: 4 of 4 PAGEID #: 5244



                                  CERTIFICATE OF SERVICE

       I hereby certify that on May 6, 2019, a copy of the foregoing was filed electronically.
Notice of this filing will be sent to all parties by operation of the Court’s electronic filing system.

                                               MARSHALL DENNEHEY WARNER
                                               COLEMAN & GOGGIN

                                               By:    /s/ Jillian L. Dinehart
                                               JILLIAN L. DINEHART (0086993)
                                               Counsel for Defendants, Montgomery County, Ohio
                                               and the Montgomery County Board of
                                               Commissioners, Phil Plummer, Matthew Snyder,
                                               Zachary Zink, Matthew Sears, David Cohn,
                                               Brandon Ort, and Benjamin Cooper




                                                  4
